
	
		I
		112th CONGRESS
		1st Session
		H. R. 2412
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. McGovern (for
			 himself, Mr. Ruppersberger,
			 Mrs. Capps,
			 Mr. Connolly of Virginia,
			 Mr. Grijalva,
			 Mr. Moran,
			 Ms. Richardson,
			 Mr. Capuano,
			 Mr. Farr, Mr. Rothman of New Jersey,
			 Mr. Nadler,
			 Mr. Hinchey,
			 Ms. Schwartz,
			 Mr. Blumenauer,
			 Mr. Davis of Illinois,
			 Mr. Crowley,
			 Mr. Sires,
			 Mr. Kucinich,
			 Mr. Serrano,
			 Mr. Olver,
			 Mr. Sarbanes,
			 Ms. Tsongas,
			 Ms. Hirono, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to equalize
		  the exclusion from gross income of parking and transportation fringe benefits
		  and to provide for a common cost-of-living adjustment.
	
	
		1.Short titleThis Act may be cited as the
			 Commuter Benefits Equity Act of
			 2011.
		2.Uniform dollar
			 limitation for all types of transportation fringe benefits
			(a)In
			 generalSection 132(f)(2) of
			 the Internal Revenue Code of 1986 (relating to limitation on exclusion) is
			 amended—
				(1)by striking $100 in
			 subparagraph (A) and inserting $230, and
				(2)by striking $175 in
			 subparagraph (B) and inserting $230.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section 132(f)(6) of
			 the Internal Revenue Code of 1986 (relating to inflation adjustment) is
			 amended—
				(1)by striking the last sentence,
				(2)by striking
			 1999 and inserting 2012, and
				(3)by striking
			 1998 and inserting 2011.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
